[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR COUNSEL FEES DATED MAY 8, 1992
The court, having heard the motion for counsel fees, finds that the attorney's fees charged are fair and reasonable under all the circumstances. The total fee of $7,649.30 is a fair fee for the time spent.
The court must take into consideration, when it is allocating responsibility for attorney's fees, the criteria set forth in Connecticut General Statutes 46b-62, which states that the order should be made in accordance with the parties respective financial abilities, and the criteria set forth in Connecticut General Statutes 46b-82.
The court finds that the husband has no financial ability to pay other than on a periodic basis. Accordingly, the husband is ordered to pay to the wife, as his share of her attorney's fees, the sum of $2,500.00 payable at the rate of $10.00 per week unless the house is sooner sold which shall require him on that sale and the receipt of the net proceeds to pay the remaining balance.
EDWARD R. KARAZIN, JR., JUDGE